FRONTIER FINANCIAL CORPORATION verett Mall Way Everett, Washington 98204 Contact: Patrick M. Fahey Frontier Financial Corporation Chairman and CEO 425-423-7250 John J. Dickson Frontier Bank President 425-514-0700 NEWS RELEASE For release January 29, 2010, 5:30 A.M. PDT FRONTIER FINANCIAL CORPORATION ANNOUNCES IMPROVED OPERATING RESULTS FOR THE FOURTH QUARTER 2009 EVERETT, WASHINGTON – January 29, 2010 – Frontier Financial Corporation (NASDAQ: FTBK) today announced results for the quarter and year ended December 31, 2009.For the three months ended December 31, 2009, the Corporation reported a net loss of $33.9 million, or ($7.19) per diluted share, compared to a net loss of $141.1 million, or ($29.93) per diluted share, for the three months ended September 30, 2009, and net loss of $89.5 million, or ($19.03) per diluted share, for the three months ended December 31, 2008.For the year ended December 31, 2009, the Corporation reported a net loss of $258.8 million, or ($54.91) per diluted share, compared to a net loss of $89.7, or ($19.10) per diluted share, a year ago.All results reflect the one-for-ten reverse stock split, which was effective November 24, 2009. Highlights for the fourth quarter and year ended December 31, 2009 include: · Net loss decreased $107.2 million, or 76.0%, for the fourth quarter 2009, compared to the previous quarter; · Annualized tax equivalent net interest margin increased 26 basis point to 2.30% at December 31, 2009, compared to 2.04% at September 30, 2009; · Nonperforming loans decreased $105.3 million, or 13.0%, for the fourth quarter 2009, compared to the previous quarter; · Nonperforming assets decreased $34.0 million, or 3.7%, for the fourth quarter 2009, compared to the previous quarter; · The ratio of loans past due 30 to 89 days to total loans improved to 4.3% at December 31, 2009, compared to 7.3% at September 30, 2009; · Total deposits, excluding brokered deposits, increased $29.1 million for the fourth quarter 2009, compared to the previous quarter; and · Total liquidity, as a percentage of total assets, improved to 13.5% at December 31, 2009, compared to 12.1% at September 30, 2009. The results for the fourth quarter and year ended December 31, 2009, also reflect a $40.4 million and $89.2 million income tax benefit primarily related to newly enacted legislation that allows banks, such as Frontier Bank, that had not received government assistance in the form of TARP, to carryback losses incurred in 2008 or 2009 for a period of five years.We expect to receive an income tax refund of approximately $82.4 million in 2010. -1- Despite these challenging times, the Board of Directors and management continue to take important steps to strengthen the Corporation.We continue to reduce our concentrations in real estate construction and land development loans and have successfully reduced these portfolios by $1.39 billion, or 57.3%, from June 30, 2008 to December 31, 2009, including undisbursed loan commitments, as defined by the FDIC. Patrick M. Fahey, Chairman and CEO of Frontier Financial Corporation said, “It is gratifying to see improving trends due to the tremendous efforts and sacrifices of our staff during these very difficult times.Our progress and improved liquidity are very much a result of the loyalty of our customers and the strong support of the communities we serve, for which we are very grateful.” Liquidity We continue to closely monitor and manage our liquidity position, understanding that this is of critical importance in the current economic environment.At December 31, 2009, total liquidity, as a percentage of assets, was at its highest level for 2009, totaling 13.5% In an effort to increase on-balance sheet liquidity, we have been focused on restructuring our balance sheet, and in particular, reducing the loan portfolio and increasing core deposits.As a result, we have increased our federal funds sold balances to $333.8 million at December 31, 2009, an increase of $216.1 million from a year ago, to maintain a strong liquidity position.For the quarter ended December 31, 2009, total loans decreased $281.5 million, or 8.9%, compared to the previous quarter.Year-over-year, total loans decreased $909.2 million, or 24.1%. For the quarter ended December 31, 2009, total deposits decreased $103.1 million to $3.12 billion.During the quarter, $132.2 million of non-core brokered deposits matured, resulting in a net increase in deposits, excluding brokered deposits, of $29.1 million.Similarly, since March 31, 2009, we have reduced our brokered deposit balances by $367.3 million, resulting in a net increase in total deposits, excluding brokered deposits, of $136.1 million, over the past nine months. Capital On January 20, 2010, we held a special shareholder meeting in which shareholders approved an increase in the total number of shares of common stock that we are authorized to issue from 10 million to 200 million shares.The availability of these additional shares of common stock will allow us the capability and flexibility to issue new shares for a variety of purposes, including raising additional capital and increasing our regulatory capital ratios. As previously announced, on October 5, 2009, the Corporation and SP Acquisition Holdings, Inc. (“SPAH”) mutually agreed to terminate their Agreement and Plan of Merger, dated as of July 30, 2009, effective immediately,due to the fact that certain closing conditions contained in the merger agreement could not be met.Since the termination of the transaction, we have continued to seek out equity investors and have made numerous contacts with potential investors. Review of Financial Condition Loans At December 31, 2009, total loans, including loans held for resale, were $2.87 billion, compared to $3.15 billion at September 30, 2009, and $3.78 billion a year ago. The decreases in total loans at December 31, 2009, compared to the previous quarter and a year ago, are attributable to decreases in new loan originations, loan pay downs and increased loan charge-offs.With few exceptions, we have suspended the origination of new real estate construction, land development and completed lot loans.For the fourth quarter 2009, new loan originations totaled $26.2 million, compared to $22.4 million in the third quarter 2009, and $74.2 million in the fourth quarter 2008.New loan originations for the twelve months ended December 31, 2009, totaled $126.3 million, compared to $833.5 million for the same period a year ago, a decrease of $707.2 million, or 84.8%. Management continues to proactively manage credit quality and loan collections and address workout strategies.Net charge-offs for the three months ended December 31, 2009, totaled $91.0 million, compared to $96.6 million for the three months ended September 30, 2009, and $39.2 for the three months ended December 31, 2008.Net charge-offs for the twelve months ended December 31, 2009 and 2008, totaled $337.3 million and $63.0 million, respectively. -2- Allowance for Loan Losses The total allowance for loan losses was $121.3 million, or 4.23%, of total loans outstanding at December 31, 2009, compared to $142.2 million, or 4.51%, at September 30, 2009, and $112.6 million, or 2.98%, at December 31, 2008.The allowance for loan losses, including the reclassified allocation for undisbursed loans of $991 thousand, would amount to a total allowance of $122.3 million, or 4.26%, of total loans outstanding at December 31, 2009. Asset Quality Nonperforming assets are summarized as follows (in thousands): December 31, September 30, June 30, March 31, December 31, Commercial and industrial $ Real estate: Commercial Construction Land development Completed lots Residential 1-4 family Installment and other Total nonaccruing loans Other real estate owned Total nonperforming assets $ Total loans at end of period (1) $ Total assets at end of period $ Total nonaccruing loans to total loans % Total nonperforming assets to total assets % (1) Includes loans held for resale. The ratio of loans past due 30 to 89 days was 4.3% of total loans at December 31, 2009, compared to 7.3% at September 30, 2009, 6.2% at June 30, 2009, 9.7% at March 31, 2009 and 5.9% at December 31, 2008.There were no loans 90 days or more past due and still accruing interest at December 31, 2009. -3- Results of Operations Net interest income Net interest income for the three months ended December 31, 2009, totaled $20.0 million, compared to $18.9 million for the three months ended September 30, 2009, and $33.9 million for the three months ended December 31, 2008.Net interest income for the twelve months ended December 31, 2009, totaled $84.1 million, compared to $166.9 million for the same period a year ago.For all periods, the decrease in net interest income was primarily attributable to increases in net loan charge-offs and nonperforming loans placed on nonaccrual status. For the fourth quarter 2009, net interest income increased $1.1 million, or 5.9%, compared to the previous quarter.For the period, changes in average earning assets and liabilities decreased net interest income by $1.1 million, whereas changes in interest rates increased net interest income by $2.2 million. For the period, the average quarterly yield on earning assets increased 12 basis points to 4.57% and the average cost of funds decreased 24 basis points to 2.52%. For the three months ended December 31, 2009, net interest income decreased $13.9 million, or 41.0%, compared to the same period a year ago.For the period, changes in average earning assets and average interest bearing liabilities decreased net interest income by $9.2 million and changes in interest rates decreased net interest income by $4.7 million.For the quarter ended December 31, 2009, average net earning assets (average earning assets less average interest bearing liabilities) totaled $359.9 million, compared to $710.8 million a year ago, a decrease of $350.9 million, or 49.4%.The average yield on earning assets was 4.57% for the fourth quarter 2009, down 147 basis points from 6.04% for the fourth quarter 2008.The average cost on interest bearing liabilities was down 69 basis points for the period. For the twelve months ended December 31, 2009, net interest income decreased $82.8 million, or 49.6%, compared to the same period a year ago.For the period, changes in average earning assets and average interest bearing liabilities decreased net interest income by $30.3 million and changes in interest rates decreased net interest income by $52.6 million.For the period, average net earning assets decreased $168.4 million, or 24.0%.Year-over-year, the average yield on earning assets and average cost of funds decreased 243 basis points and 62 basis points, respectively. The annualized tax equivalent net interest margin increased 26 basis points for the three months ended December 31, 2009, compared to the previous quarter.The increase in the annualized tax equivalent net interest margin was primarily attributable to a decrease in the amount of interest income reversed as the result of loans going into nonaccrual status.For the three months ended December 31, 2009, we reversed $1.7 million of interest income, compared to $3.5 million for the three months ended September 30, 2009. The annualized tax equivalent net interest margin was 2.30% for the three months ended December 31 2009, compared to 3.42% for the same period a year ago, a decrease of 112 basis points.Of that decrease the reversal of $1.7 million of interest accruals lowered the tax equivalent net interest margin by approximately 19 basis points.The remainder of the decrease in net interest margin can be attributed to the increase in total nonaccruing loans, lower loan fees as a result of reduced loan originations and a reduction of average outstanding loan balances. The annualized tax equivalent net interest margin was 2.23% for the twelve months ended December 31, 2009, compared to 4.26% for the twelve months ended December 31, 2008, a decrease of 203 basis points.For the twelve months ended December 31, 2009, the reversal of $17.0 million of interest income on nonaccrual loans lowered the tax equivalent net interest margin by approximately 43 basis points.The year-over-year decrease in the tax equivalent net interest margin can also be attributed to the increase in total nonaccruing loans and a decrease in new loan originations.For the year ended December 31, 2009, new loan originations decreased 84.8%, compared to the same period a year ago, resulting in lower loan fees. Also contributing to the decrease in the annualized tax equivalent net interest margin for the three and twelve months ended December 31, 2009, compared to the same periods in 2008, was the change in mix of earning assets. As previously mentioned, in an effort to increase on-balance sheet liquidity, we have increased federal funds sold balances.For the fourth quarter of 2009, average federal funds sold accounted for approximately 9.8% of total average earning assets, compared to 1.1% for the fourth quarter of 2008.For the years ended December 31, 2009 and 2008, average federal funds sold accounted for approximately 7.8% and 0.7% of total average earning assets, respectively.Typically, federal funds sold are a lower earning asset and currently yield a rate of 0.25%. -4- Noninterest income For the three months ended December 31, 2009, total noninterest income was $1.9 million, compared to $2.9 million for the three months ended September 30, 2009, and $7.5 million for the three months ended December 31, 2008.For the twelve months ended December 31, 2009, total noninterest income was $12.7 million, compared to $14.8 million for the same period a year ago. Total noninterest income decreased $977 thousand, or 33.9%, for the three months ended December 31, 2009, compared to the previous quarter, and was primarily attributable to the increase in net loss on sale of other real estate owned.During the fourth quarter 2009, we recognized a net loss of $2.0 million, as the result of a $1.6 million valuation adjustment and a loss on sale of $476 thousand.Comparatively, for the third quarter 2009, we recognized a net loss of $1.1 million related to other real estate owned, resulting from an $820 thousand valuation adjustment and a $248 thousand loss on sale.The valuation adjustments on other real estate owned, for the third and fourth quarters of 2009, were the result of declines in the estimated market value of these properties subsequent to foreclosure. Total noninterest income decreased $5.6 million for the three months ended December 31, 2009, compared to the same period in 2008.During the fourth quarter 2008, we recognized a $3.1 million pre-tax gain on sale of securities.There were no security sales in the fourth quarter 2009.Additionally, the net loss on sale of other real estate owned increased $2.1 million for the three months ended December 31, 2009, compared to the same period a year ago.The continued slowdown in the local housing market, which has adversely affected our real estate construction, land development and completed lot loans, has led to an increase in foreclosures and the movement of real estate properties into OREO.At December 31, 2009, OREO totaled $173.2 million, compared to $10.8 million at December 31, 2008.Declines in the market values of these properties after foreclosure resulted in valuation adjustments totaling $1.6 million for the three months ended December 31, 2009.No valuation adjustments were deemed necessary for the three months ended December 31, 2008. For the twelve months ended December 31, 2009, total noninterest income decreased $2.1 million, or 14.4%, compared to the same period a year ago.During the third quarter of 2008, we recognized a $6.4 million pre-tax loss related to other than temporarily impaired investments in Fannie Mae, Freddie Mac and Lehman Brothers.There was no such impairment charge for 2009.The 2008 impairment charges were partially offset by a net gain on the sale of securities of $4.6 million. Additionally, for the twelve months ended December 31, 2009, we recognized a net loss on sale of other real estate owned of $3.6 million, primarily due to valuation adjustments resulting from declines in the market value of these properties subsequent to foreclosure.For the same period a year ago, we recognized a $97 thousand net gain on sale of other real estate owned.Excluding the impact of securities and other real estate owned activities; noninterest income decreased $234 thousand to $16.4 million for 2009, primarily as a result of a decrease in revenues from our Insurance and Investment Center. Noninterest expense For the three months ended December 31, 2009, total noninterest expense was $26.2 million, compared to $24.8 million and $94.9 million for the three months ended September 30, 2009 and December 31, 2008, respectively.For the twelve months ended December 31, 2009, total noninterest expense was $99.7 million, compared to $160.1 million for the same period a year ago.Included in the quarter ended December 31, 2008 was a $77.1 million charge for the impairment of goodwill. For the three months ended December 31, 2009, total noninterest expense increased $1.4 million, or 5.8%, compared to the previous quarter.The increase in total noninterest expense was primarily attributable to the $2.1 million increase in FDIC insurance premiums.The $539 thousand decrease in other noninterest expense relates to decreases in collection and foreclosure expense, as well as, a decrease in consulting fees. -5- Total noninterest expense decreased $68.7 million, or 72.3%, for the three months ended December 31, 2009, compared to the same period a year ago.Excluding the $77.1 million goodwill impairment charge during the fourth quarter 2008, total noninterest expense increased $8.4 million, or 46.9%, for the period.The increase in total noninterest expense was attributable to increases in salaries and employee benefits, FDIC insurance and other noninterest expense.For the period, salaries and employee benefits increased $1.7 million, or 17.7%, and was primarily attributable to the decrease in deferred loan costs resulting from the reduction in new loan originations.FDIC insurance premiums increased $4.1 million due to an increase in assessments.The $2.4 million, or 48.6%, increase in other noninterest expense was primarily due to the increase in nonperforming assets for the period, which resulted in a $1.9 million increase in foreclosure expense and a $609 thousand increase in legal expense. Excluding the fourth quarter 2008 goodwill impairment charge, total noninterest expense increased $16.7 million, or 20.2%, for the twelve months ended December 31, 2009, compared to the same period in 2008.The increase in total noninterest expense was primarily attributable to the $13.3 million increase in FDIC insurance and the $6.0 million increase in other noninterest expense, partially offset by the $1.4 million decrease in salaries and employee benefits. The decrease in salaries and employee benefits for the twelve months ended December 31, 2009, compared to the same period a year ago, was primarily the result of the elimination of bonus and incentive pay, a reduction in executive compensation, a moratorium on hiring and a reduction in force, partially offset by a reduction in deferred loan costs.At December 31, 2009, full time equivalent employees totaled 703, down from 799 at December 31, 2008, a decrease of 12.0%.In addition, the Board of Directors voted to suspend the Corporation’s matching of employee 401(K) Plan contributions, effective May 1, 2009.Excluding the impact of the lower deferred loan costs in 2009, resulting from lower loan originations, the reduction in salaries and benefits would have been $6.2 million.The increase in other noninterest expense is primarily attributable to increases in collection expense, foreclosure expense and legal fees resulting from an increase in nonperforming assets for the period.Despite these increases, however, management has been successful in reducing other targeted noninterest expenses.Management set a goal of reducing those targeted noninterest expense categories by $8.5 million for 2009.The cost containment efforts resulted in a reduction of those targeted expense categories by $10.2 million in 2009.Those categories included salaries and benefits, consulting, marketing, advertising, director fees and expenses related to furniture and equipment. Certain amounts in prior years’ financial statements have been reclassified to conform to the 2009 presentation.These classifications have not had an effect on previously reported income or total equity. Frontier Financial Corporation is a Washington-based financial holding company providing financial services through its commercial bank subsidiary, Frontier Bank.Frontier Bank offers a wide range of financial services to businesses and individuals in its market area, including investment and insurance products. CERTAIN FORWARD-LOOKING INFORMATION This press release contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). This statement is included for the express purpose of availing Frontier of the protections of the safe harbor provisions of the PSLRA.Readers should not place undue reliance on forward-looking statements, which reflect management’s views only as of the date hereof.The words “should,” “anticipate,” “expect,” “will,” “believe,” and words of similar meaning are intended, in part, to help identify forward-looking statements.Future events are difficult to predict, and the expectations described above are subject to risks and uncertainties that may cause actual results to differ materially.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected. In addition to discussions about risks and uncertainties set forth from time to time in the Company’s filings with the Securities and Exchange Commission, factors that may cause actual results to differ materially from those contemplated in these forward-looking statements include, among others:(1) the extent and duration of continued economic and market disruptions and governmental actions to address these disruptions; (2) the risk of new and changing legislation, regulation and/or regulatory actions; (3) pending litigation and regulatory actions; (4) local and national general and economic conditions; (5) changes in interest rates; (6) reductions in loan demand or deposit levels; and (7) changes in loan collectibility, defaults and charge-off rates. Frontier undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this release. Readers should carefully review the risk factors described in this and other documents Frontier files from time to time with the Securities and Exchange Commission, including Frontier’s 2008 Form 10-K and Frontier’s Form 10-Q for the quarter ending September 30, 2009. -6- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except for shares and per share amounts) (Unaudited) Three Months Ended December 31, September 30, December 31, INTEREST INCOME Interest and fees on loans $ $ $ Interest on investments Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowed funds Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest loss after provision for loan losses ) ) ) NONINTEREST INCOME Gain on sale of securities - - Gain on sale of secondary mortgage loans Net gain (loss) on sale of other real estate owned ) ) 4 Service charges on deposit accounts Other noninterest income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense State business taxes FDIC insurance Other noninterest expense Goodwill impairment - - Total noninterest expense LOSS BEFOREBENEFIT FOR INCOME TAXES ) ) ) BENEFIT FOR INCOME TAXES ) ) ) NET LOSS $ ) $ ) $ ) Weighted average number of shares outstanding for the period Basic losses per share $ ) $ ) $ ) Weighted average number of diluted shares outstanding for period Diluted losses per share $ ) $ ) $ ) -7- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (Continued) (In thousands, except for shares and per share amounts) (Unaudited) Twelve Months Ended December 31, December 31, INTEREST INCOME Interest and fees on loans $ $ Interest on investments Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowed funds Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income (loss) after provision for loan losses ) NONINTEREST INCOME Provision for loss on securities - ) Gain (loss) on sale of securities ) Gain on sale of secondary mortgage loans Gain on sale of premises and equipment 30 Net gain (loss) on sale of other real estate owned ) 97 Service charges on deposit accounts Other noninterest income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense State business taxes FDIC insurance Other noninterest expense Goodwill impairment - Total noninterest expense LOSS BEFORE BENEFIT FOR INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET LOSS $ ) $ ) Weighted average number of shares outstanding for the period Basic losses per share $ ) $ ) Weighted average number of diluted shares outstanding for period Diluted losses per share $ ) $ ) -8- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (In thousands, except for shares and per share amounts) (Unaudited) December 31, September 30, December 31, ASSETS Cash and due from banks $ $ $ Federal funds sold Securities Available for sale, at fair value Held to maturity, at amortized cost Total securities Loans held for resale Loans Allowance for loan losses ) ) ) Net loans Premises and equipment, net Intangible assets Federal Home Loan Bank (FHLB) stock Bank owned life insurance Other real estate owned Other assets Total assets $ $ $ LIABILITIES Deposits Noninterest bearing $ $ $ Interest bearing Total deposits Federal funds purchased and securities sold under repurchase agreements Federal Home Loan Bank advances Junior subordinated debt Other liabilities Total liabilities SHAREOWNERS' EQUITY Common stock, no par value; 100,000,000 shares authorized Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive loss, net of tax ) ) ) Total shareowners' equity Total liabilities and shareowners' equity $ $ $ Shares outstanding at end of period Book value $ $ $ Tangible book value $ $ $ -9- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES SELECTED OTHER FINANCIAL INFORMATION AND RATIOS (In thousands) (Unaudited) For the Period Ended (Year-to-Date) December 31, September 30, June 30, March 31, December 31, Loans by Type (including loans held for resale) Commercial and industrial $ Real Estate: Commercial Construction Land development Completed lots Residential 1-4 family Installment and other loans Total loans $ Allowance for Loan Losses Balance at beginning of period $ Provision for loan losses Loans charged-off Commercial and industrial ) Real Estate: Commercial ) Construction ) Land development ) Completed lots ) Residential 1-4 family ) Installment and other loans ) Total charged-off loans ) Recoveries Commercial and industrial Real Estate: Commercial 2 - Construction 51 Land development 12 57 57 57 - Completed lots 66 16 9 Residential 1-4 family 62 59 27 - - Installment and other loans 72 47 4 2 28 Total recoveries Net (charge-offs) recoveries ) Balance before portion identified for undisbursed loans Portion of reserve identified for undisbursed loans ) Balance at end of period $ Allowance for loan losses as a percentage of total loans, including loans held for resale % -10- FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES SELECTED OTHER FINANCIAL INFORMATION AND RATIOS (Continued) (In thousands) (Unaudited) For the Period Ended (Year-to-Date) December 31, September 30, June 30, March 31, December 31, Nonperforming Assets (NPA) Nonaccruing loans $ Other real estate owned Total nonperforming assets Total nonaccruing loans to total loans % Total NPA to total assets % Interest Bearing Deposits Money market, sweep and NOW $ Savings Time deposits Total interest bearing deposits $ Capital Ratios Tier 1 leverage ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % For the Three Months Ended December 31, September 30, June 30, March 31, December 31, Performance Ratios ROA (annualized) -3.66
